Title: From Thomas Jefferson to James Bolling, 16 November 1821
From: Jefferson, Thomas
To: Bolling, James


Sir
Poplar Forest
Nov. 16. 21.
Accdg to promise I now inclose you an order for 326.25 on Colo B. Peyton of Richmd to wit 300. d. principal & 26.25 int. from June 1. 20. to this day. still  you will oblige me by not letting this order go out of your hands until the moment you want the money, when mr Robertson will give you the cash for it, and so  would the Farm’s bk at Lynchbg,  it being on Colo Peyton who is a director of the F’s bk at Richmd. I make this request because it will give me more time to get flour down to the hands of Colo Peyton, who will certainly pay it at sight, but I had rather he should not be called on until the state of our river will permit the boats to pass with produce so as to place more funds in his hands. it is always very low at this season. I have therefore thrown both principal & int. into one sum, & made them bear interest until you call for the money that you may  recieve compensation for as long as you hold it up,Accept my best wishes & respects.Th: J.